Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.
 
Response to Applicants RCE

Thank you for correcting the claim objection and 112 issues, the objection and rejections have been removed.  Examiner agrees that prior art in the previous rejection no longer teaches the amended claimed invention.  As a result the former rejection is withdrawn and a new rejection is put forward which teaches “material derived from the algae that is not living cells of the algae.”  Thank you for submitting the terminal disclaimer; the double patenting rejection is withdrawn.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9,11-12, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minoda “Recovery of rare earth elements from the sulfothermophile red alga Galdieria sulphuraria using aqueous acid” Appl Micobiol Biotechnol (2015) 99: 1513-1519, Available online 7 October 2014.

Minoda teaches a metal recovery method that comprising adding a material to a noble metal, and wherein the material can be dead Cyanidiales cells; absorbing metal ions from noble metal solution to the material; recovering the material with absorbed metal ions from the noble metal solution (Abstract, Page 1518 and Figure 5) as in instant Claim 9, wherein the recovering the metal is a step of selectively recovering a noble medal or a rare metal from the noble metal solution (Page 1518, Figure 5) as in instant Claim 11, wherein the recovering the metal involves selectively recovery of a lanthanoid from a base metal mixture solution under acidic conditions (Abstract, Page as in instant Claim 12, wherein the alga belonging to the order Cyanidiales is Galdieria sulphuraria (Abstract) as in instant Claim 18, Figure 5 states that the cells used to absorb the metals are dead.  Porphyrin is inherently present in the cells and there is no mention that it is removed once the cells are dead; therefore, it would be assumed that the porphyrin is still present with the dead cells. Similarly, there is no teaching that the surface layer is removed from the dead cells; therefore, it can be assumed components of the surface layer are still present as in instant Claims 9 and 19.

The reference teaches the claimed limitation



Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632